 
EXHIBIT 10-10
 


 


 


 
RETIREMENT PLAN
 
FOR THE DIRECTORS OF
 
HALLIBURTON COMPANY
 


 


 


 


 


 
______________________
 


 


 


 
As Amended and Restated
 
Effective July 1, 2007
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

PREAMBLE
 
Effective January 1, 1990, Halliburton Company, a Delaware corporation (the
“Company”), established the Retirement Plan for the Directors of Halliburton
Company (the “Plan”), to help attract and continue to retain highly qualified
Directors for the Company and to provide Directors with retirement income in
recognition of services performed for the Company.  The Plan has been amended,
including an amendment and restatement effective May 16, 2000, which closed the
Plan to Directors first elected to the Board on or after that date.  The Company
now desires to restate the Plan to include all prior amendments and
restatements.  Therefore, the Plan is hereby restated to read as follows,
effective as of July 1, 2007:
 
DEFINITIONS
 
Each of the following terms shall have the meaning set forth in this Article I
for purposes of the Plan and any amendments thereto:
 

 
 

--------------------------------------------------------------------------------

 

Accrued Retirement Benefit:  The total amount of future Retirement Benefit which
has been earned by a Participant under the Plan at any point in time.
 
Administrator:  The person or persons appointed by the Board to administer the
Plan.
 
Affiliate:  Any person or entity who or which controls, is controlled by or is
under common control with the Company.  For purposes of this definition, the
terms “control” and “controlled by” as used with respect to the Company or any
person or entity shall mean possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Company or
such person or entity, whether through the ownership of an equity interest in
the Company or such person or entity, by contract or otherwise.
 
Benefit Commencement Date:  The date, determined under Article III, as of which
a Participant begins to receive payment of benefits under the Plan.
 
Board:  The Board of Directors of the Company.
 
Company:  Halliburton Company.
 
Competitor:  A company, corporation, enterprise, firm, limited partnership,
partnership, person, sole proprietorship or any other business entity determined
by the Board in its sole discretion to be competitive with the business of the
Company, its Subsidiaries or its Affiliates.
 
Directors:  An individual, elected to the Board by the stockholders of the
Company or by the Board under applicable corporate law, who is serving or has
served on the Board on or after January 1, 1990.
 
Eligible Director:  Each Director of the Company, except (1) current and former
employees of the Company, its Subsidiaries or its Affiliates and (2) Directors
newly elected to the Board on or after May 16, 2000.
 
Last Annual Retainer:  The amount specified on the attached Retirement Plan
Schedule, which represents the last annual retainer for each Eligible Director,
excluding all other amounts paid for service on the Board, a committee or any
equity awards.
 
Participant:  An Eligible Director who has commenced, but not terminated,
participation in the Plan as provided in Article II.
 
Plan:  Retirement Plan for the Directors of Halliburton Company.
 
Subsidiary:  At any given time, any other corporation of which an aggregate of
80% or more of the outstanding voting stock is owned of record or beneficially,
directly or indirectly, by the Company or any other of its Subsidiaries.
 
Retirement Benefit:  The annual retirement benefit equal to the Last Annual
Retainer specified on the attached Retirement Plan Schedule, subject to the
provisions of Article IV.
 

      
            
 
3

--------------------------------------------------------------------------------

 

Retirement Benefit Payment Period:  The period specified on the attached
Retirement Plan Schedule over which a Retirement Benefit is to be paid under the
Plan.
 
Termination Date:  The date on which occurs the end of a Director’s service to
the Company as a Director by reason of his or her retirement, declination to
stand for re-election, resignation, disability, removal, death or other event
that has the effect of terminating his or her service to the Company; provided
that a date shall not be a “Termination Date” until there has been a “Separation
from Service”, as defined under Internal Revenue Code Section 409A and
accompanying regulations.
 
Trust:  Any trust created pursuant to the provisions of Article VIII.
 
Trust Agreement:  The agreement establishing the Trust.
 
Trustee:  The person or persons or entity named from time to time as trustee in
the Trust Agreement and his, their or its successors.
 
Trust Fund:  The assets held under the Trust as they may exist from time to
time.
 


 
PARTICIPATION
 
Admission as a Participant
 
No Director newly elected to the Board on or after May 16, 2000 shall become a
Participant.
 
Termination of Participation
 
A Participant shall cease to be such upon the earlier of his or her death or the
completion of his or her Retirement Benefit Payment Period.
 
 
RETIREMENT BENEFITS
 
Retirement Benefit
 
Following his or her Termination Date, subject to the provisions of Article IV,
a Participant shall be entitled to receive a Retirement Benefit commencing on
his or her Benefit Commencement Date payable in each year of the Retirement
Benefit Payment Period.
 
Retirement Benefit Payment Period
 
Each Participant’s Retirement Benefit Payment Period is the period specified on
the attached Retirement Plan Schedule.
 

      
        
    
 
4

--------------------------------------------------------------------------------

 

Form of Payment and Benefit Commencement Date
 
The Benefit Commencement Date shall be the first day of the calendar quarter
coincident with or next succeeding the later of the Participant’s Termination
Date or attainment of 65 years of age, provided, however, if the Participant’s
Termination Date occurs as a result of the death of the Participant, the Benefit
Commencement Date shall be the first day of the calendar quarter coincident with
or next succeeding the date of the Participant’s death.
 
Annual payments shall be made to a Participant beginning on his or her Benefit
Commencement Date.
 
 
RETIREMENT BENEFIT FORFEITURES
 
Any portion of the Accrued Retirement Benefit of a Participant not previously
paid shall be forfeited upon a determination by the Board, in its sole
discretion, that a Participant has, without the consent of the Board:
 
joined the board of directors of, managed, operated, participated in a material
way in, entered employment with, performed consulting (or any other) services
for, or otherwise been connected in any material manner with a Competitor;
 
directly or indirectly acquired an equity interest of five percent or greater in
a competitor; or
 
disclosed any material trade secrets or other material confidential information,
including customer lists, relating to the Company or to the business of the
Company to others, including a Competitor.
 
 
DEATH BENEFITS
 
Upon the death of a Participant, whether before or after such Participant’s
Benefit Commencement Date, all unpaid benefits shall be paid to such
Participant’s surviving spouse in accordance with the provisions of Article III
hereof.  Should a Participant die leaving no surviving spouse or upon the
subsequent death of a surviving spouse, any unpaid Retirement Benefit shall be
forfeited and the Company shall have no obligation to pay any sums to the
Participant’s or the Participant’s spouses’ heirs at law or beneficiaries or
under a will or to the estate of the Participant or the Participant’s spouse.
 

      
        
    
 
5

--------------------------------------------------------------------------------

 

ADMINISTRATION OF THE PLAN
 
Administrator
 
The Board of Directors shall appoint an Administrator to administer the
Plan.  Such Administrator or such successor Administrator as may be duly
appointed by the Board of Directors shall serve at the pleasure of the
Board.  The Administrator shall maintain complete and adequate records
pertaining to the Plan, including but not limited to Participants’ Accrued
Retirement Benefits, amounts transferred to the Trust, reports from the Trustee
and all other records which shall be necessary or desirable in the proper
administration of the Plan.
 
Indemnity
 
The Company (the “Indemnifying Party”) hereby agrees to indemnify and hold
harmless the Administrator (the “Indemnified Party”) against any losses, claims,
damages or liabilities to which the Indemnified Party may become subject to the
extent that such losses, claims, damages or liabilities or actions in respect
thereof arise out of or are based upon any act or omission of the Indemnified
Party in connection with the administration of this Plan (other than any act or
omission of such Indemnified Party constituting gross negligence or willful
misconduct), and will reimburse the Indemnified Party for any legal or other
expenses reasonably incurred by him or her in connection with investigating or
defending against any such loss, claim, damage, liability or action.  Promptly
after receipt by the Indemnified Party of notice of the commencement of any
action or proceeding with respect to any loss, claim, damage or liability
against which the Indemnified Party believes he or she is indemnified hereunder,
the Indemnified Party shall, if a claim with respect thereto is to be made
against the Indemnifying Party hereunder, notify the Indemnifying Party in
writing of the commencement thereof; provided, however, that the omission so to
notify the Indemnifying Party shall not relieve it from any liability which it
may have to the Indemnified Party to the extent the Indemnifying Party is not
prejudiced by such omission.  If any such action or proceeding shall be brought
against the Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party hereunder for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation or reasonable expenses of actions taken
at the written request of the Indemnifying Party.  The Indemnifying Party shall
not be liable for any compromise or settlement of any such action or proceeding
effected without its consent, which consent will not be unreasonably withheld.
 

      
        
    
 
6

--------------------------------------------------------------------------------

 

NATURE OF PLAN
 
The adoption of this Plan and any setting aside of amounts by the Company with
which to discharge its obligations hereunder shall not be deemed to create a
trust; legal and equitable title to any funds so set aside shall remain in the
Company, and any recipient of benefits hereunder shall have no security or other
interest in such funds.  Any and all funds so set aside shall remain subject to
the claims of the general creditors of the Company, present and future.  This
provision shall not require the Company to set aside any funds, but the Company
may set aside such funds if it chooses to do so.
 
 
FUNDING OF OBLIGATION
 
Funding
 
Article VII above to the contrary notwithstanding, the Company may fund all or
part of its obligation hereunder by transferring assets to a Trust if the
provisions of the Trust Agreement creating the Trust require the use of the
Trust’s assets to satisfy claims of the Company’s general unsecured creditors in
the event of the Company’s insolvency and provide that no Participant shall at
any time have a prior claim to such assets.  The assets of the Trust shall not
be deemed to be assets of this Plan.
 
Source of Payment
 
If a Trust is created hereunder the Administrator shall determine whether any
payment to be made to a Participant under the provisions of the Plan is to be
made directly by the Company, from the Trust Fund or by a combination of such
sources except to the extent the provisions of the Trust Agreement specify
payment from the Trust Fund.  The Plan shall be deemed to authorize any payment
of a Participant’s Accrued Retirement Benefit from the Trust Fund to the extent
such payment is required by the provisions of the Trust Agreement.
 
 
TERMINATION OF THE PLAN
 
The Board of Directors may terminate the Plan at any time.  Upon termination of
the Plan, payment of Participants’ Accrued Retirement Benefits as of the date of
termination shall be made in the manner and at the time prescribed in Articles
III, IV and V hereof, but Participants shall accrue no additional Retirement
Benefits hereunder.
 
 
AMENDMENT OF THE PLAN
 
The Board of Directors may, without the consent of Participants or their
beneficiaries, amend the Plan at any time and from time to time, provided,
however, that no amendment may deprive a Participant of his or her Accrued
Retirement Benefit or be retroactive in effect to the prejudice of any
Participant.
 

      
        
    
 
7

--------------------------------------------------------------------------------

 

GENERAL PROVISIONS
 
No Preference over Creditors
 
No Participant shall have any preference over the general creditors of the
Company in the event of the Company’s insolvency.
 
Incompetency of Payee
 
If the Administrator receives evidence satisfactory to him or her that any
person entitled to receive a payment hereunder is, at the time the benefit is
payable, physically, mentally or legally incompetent to receive such payment and
to give a valid receipt therefor, and that an individual or institution is then
maintaining or has custody of such person and that no guardian, committee or
other representative of the estate of such person has been duly appointed, the
Administrator may direct that such payment be paid to such individual or
institution maintaining or having custody of such person, and the receipt of
such individual or institution shall be valid and a complete discharge for the
payment of such benefit.
 
Direct Deposit of Payments
 
Payments to be made hereunder may, at the written request of the Participant, be
made to a bank account designated by such Participant, provided that deposits to
the credit of such Participant in any bank or trust company shall be deemed
payment into his hands.
 
Construction of Plan
 
Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.
 
Benefits Not Assignable
 
Benefits provided under the Plan may not be assigned or alienated, either
voluntarily or involuntarily, other than by will or by the applicable laws of
descent and distribution.
 

      
           
    
 
8

--------------------------------------------------------------------------------

 

Controlling Law
 
THE LAWS OF THE STATE OF TEXAS SHALL CONTROL THE INTERPRETATION AND PERFORMANCE
OF THE TERMS OF THE PLAN.  THE PLAN IS NOT INTENDED TO QUALIFY UNDER SECTION
401(a) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR TO COMPLY WITH THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.
 
EXECUTED this 1st day of October, 2007.
 
HALLIBURTON COMPANY
 
By:           /s/David J. Lesar
Chairman of the Board, President
and Chief Executive Officer

      
        
    
 
9

--------------------------------------------------------------------------------

 

RETIREMENT PLAN SCHEDULE


RETIREMENT PLAN FOR THE
DIRECTORS OF HALLIBURTON COMPANY





       
Years of Service
   
Projected Last
Last Annual
(Retirement Benefit
Name
First Payment Date
Payment Date
Retainer Amount
Payment Period)
Anne L. Armstrong
7/1/2000
7/1/2022
$30,000
23
The Rt. Hon. Lord
       
Clitheroe
7/1/2002
7/1/2016
$30,000
15
Edwin L. Cox
7/1/1994
7/1/2008
$30,000
15
Robert L. Crandall  *
7/1/2008    *
7/1/2030
$50,000
23
Charles J. DiBona
7/1/2005
7/1/2012
$40,000
8
Lawrence S. Eagleburger
7/1/2003
7/1/2007
$30,000
5
Nancy Hart Glanville
10/1/1992
11/1/2007
$30,000
15
W. R. Howell  +
7/1/2008   +
7/1/2024
$50,000
17
Delano E. Lewis
1/2/2004
1/2/2008
$30,000
4
Dr. Guy T. McBride, Jr.
7/1/1990
7/1/2007
$30,000
18
C. J. Silas
7/1/2005
7/1/2016
$40,000
12
Roger T. Staubach
4/1/2007
4/1/2013
$30,000
7
Gertrude W. Williamson
7/1/1997
7/1/2012
$30,000
16





*      Mr. Crandall is still a member of the Board of Directors.  His
anticipated retirement date is 05/2008.  At that time he will have 23 years of
service.  Based on the annual retainer at 04/30/07, his retainer/annual benefit
payment would be $50,000.


+      Mr. Howell is still a member of the Board of Directors.  His anticipated
retirement date is 05/2008.  At that time he will have 17 years of
service.  Based on the annual retainer at 04/30/07, his retainer/annual benefit
payment would be $50,000.



 
10

 
